Citation Nr: 0927436	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, bilateral lower extremities, status-post left lower 
knee amputation, claimed as residuals of cold injury.

2.  Entitlement to service connection for a right shoulder 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which, inter alia, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
incurred or aggravated peripheral vascular disease, bilateral 
lower extremities, status-post left lower knee amputation, 
during active duty.

2.  The evidence of record does not show that the Veteran 
incurred or aggravated a right shoulder condition during 
active duty.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease, 
bilateral lower extremities, status-post left lower knee 
amputation, claimed as residuals of cold injury, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for a right shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  

The appellant was not afforded a VA medical examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records are 
negative for complaints, symptoms, findings or diagnoses 
related to the claimed conditions.  There is no competent 
medical evidence of the claimed conditions until many years 
after separation, and no competent medical evidence, based on 
a review of service medical records, linking them to his 
service.  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Thus, 
in the present case, the Veteran's own assertions do not 
constitute medical evidence linking either claimed condition 
to his service.  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran contends that his peripheral vascular disease of 
the bilateral lower extremities is related to cold injuries 
incurred while on active duty.  He also contends that he now 
has a right shoulder condition due to a December 1954 
inservice motor vehicle accident (MVA).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
Veteran's claims.  There is no evidence linking the Veteran's 
peripheral vascular disease of the bilateral lower 
extremities to active duty, and no evidence linking any right 
shoulder condition to active duty.  

With respect to each claim, the Veteran's service treatment 
records, including the January 1955 report of his separation 
examination and separation report of medical history, are 
negative for any complaints, symptoms, findings or diagnoses 
related to peripheral vascular disease or cold injuries.  
They are also negative for any complaints, symptoms, findings 
or diagnoses related to the right shoulder.  The service 
treatment records do reflect that the Veteran was in an MVA 
in December 1954.  However, the records show that the Veteran 
injured his left shoulder at that time, not his right 
shoulder.  

Because the claimed conditions are not documented during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494- 97 (1997).  

Post-service medical records do not show any complaints, 
symptoms, findings or diagnoses pertaining to cold injuries, 
peripheral vascular disease, or a right shoulder condition 
for many years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

With respect to the Veteran's claimed peripheral vascular 
disease, VA treatment records dated during the appeal period 
show that he was diagnosed with peripheral vascular disease, 
left lower extremity in August 2004.  In June 2004, he was 
noted to have a non-healing [left] great toe and lateral foot 
ulcer.  

On September 1, the Veteran was noted to have a failed split 
thickness skin graft to the left foot despite a bypass graft, 
and soft tissue necrosis.  Vascular Surgery Service had 
agreed that the Veteran needed an ATK amputation or below the 
knee (BTK) amputation.  The assessment was necrotic left 
foot.  The Veteran underwent a BKA the next day.  The report 
of an April 2007 VA examination for housebound status or 
permanent need for aid and attendance provides a pertinent 
diagnosis of amputee and peripheral vascular disease.  

The foregoing VA treatment records do not support service 
connection.  They simply do not link the Veteran's current 
peripheral vascular disease or foot ulcers with his active 
duty, or any cold injuries during active duty.  In fact, 
there is no medical evidence linking the Veteran's current 
peripheral vascular disease or foot ulcers with his active 
duty, or any cold injuries during active duty.

To the extent that the Veteran is able to observe continuity 
of peripheral vascular disease since service, his opinions 
are outweighed by the competent medical evidence.  Simply 
stated, the Board finds that the service treatment records 
(which are negative for complaints, symptoms, findings or 
diagnoses related to peripheral vascular disease or cold 
injuries) and the post-service medical records (containing no 
competent medical evidence of complaints, symptoms, findings 
or diagnoses of peripheral vascular disease for many years 
after service, and no competent medical evidence linking the 
Veteran's current peripheral vascular disease to his service) 
outweigh the Veteran's contentions.  

With respect to the Veteran's claimed right shoulder 
condition, post-service VA treatment records show that he was 
in an MVA in April 1979.  He complained of right shoulder 
pain and an inability to move the right arm.  The assessment 
was possible neck, head or back injury.  X-rays noted 
straightening of the cervical spine, most likely due to 
muscle spasm, and degenerative joint disease of the lower 
cervical spine.  In January 1980, the Veteran complained of 
pain in the cervical spine and both shoulders, associated 
with movement.  X-ray examination of the right shoulder was 
negative.  

In March 2000, the Veteran complained of right shoulder pain 
with movement, the day after having fallen off an escalator.  

In August 2005, the Veteran complained of right shoulder pain 
and was assessed with a right shoulder sclerotic lesion, 
based on May 2005 X-ray results.  September 2005 progress 
notes reflect that the Veteran's symptoms were very 
consistent with a rotator cuff tear, and relate that the May 
2005 X-ray finding of a sclerotic lesion was purely 
incidental.  

The report of an April 2007 VA examination for housebound 
status or permanent need for aid and attendance provides no 
findings or diagnosis pertinent to the Veteran's right 
shoulder.  

The foregoing VA treatment records do not support service 
connection.  They simply do not link the Veteran's post-
service right shoulder conditions, such as right shoulder 
sclerotic lesion and rotator cuff tear, to his active duty or 
the December 1954 MVA.  In fact, the post-service VA 
treatment records show that the Veteran injured his right 
shoulder twice after active duty.  While the VA treatment 
records do not include an explicit opinion that either the 
sclerotic lesion or the rotator cuff tear are the result of 
the post-service injuries, the Board finds it significant 
that the conditions were not noted until after the March 2000 
accident.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for peripheral vascular 
disease, bilateral lower extremities, status-post left lower 
knee amputation, or a right shoulder condition.  As the 
preponderance of the evidence is against each of the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral vascular disease, bilateral 
lower extremities, status-post left lower knee amputation, 
claimed as residuals of cold injury, is denied.

Service connection for a right shoulder condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


